Citation Nr: 0211764	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  95-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability claimed as secondary to service-connected right 
arm disability.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating action of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a left arm disability, claimed as secondary to 
his service-connected right arm disability.  In addition, by 
rating decision dated in September 1997, the RO denied 
service connection for peripheral neuropathy.  

The Board notes that by rating action dated in February 2000, 
the RO granted service connection for a left shoulder 
disability secondary to the veteran's service-connected right 
arm disability.  

In March 2002, the RO issued a statement of the case that 
addressed the issues of whether new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for post-traumatic stress disorder, generalized 
anxiety disorder and a skin condition, either on a direct 
basis or as secondary to Agent Orange exposure.  The veteran 
submitted a substantive appeal in June 2002.  Later that 
month, the RO sent the veteran a letter in which he was 
advised it had been determined that his substantive appeal 
was not timely as to those issues, and that he had a right to 
appeal that determination.  No appeal was taken from that 
determination.  


REMAND

On the Department of Veterans Affairs (VA) Form 9 received in 
June 2002, the veteran indicated that he wanted to testify at 
a hearing before a Member of the Board at the RO.  There is 
no indication in the record that the veteran has been 
scheduled for a Travel Board hearing or that the provisions 
of 38 C.F.R. § 20.704 (2001) have otherwise been complied 
with relative to the issues outlined on the title page of 
this document.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  

2.  If any development action is 
undertaken by the RO, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should schedule a hearing for 
the veteran before a Member of the Board 
sitting at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




